On Petition foe a Rehearing.
Elliott, J.
This case has been fully argued both orally and in elaborate briefs, but we are again asked to review the rulings'of the trial court and our own.
It is now insisted that we did not decide one of the questions argued. We can not agree with counsel upon this point. We did decide, as many cases in our own and in other courts required us to do, that the drainage law was constitutional, and this necessarily included all phases of the question. We have, however, yielded to the earnest appeal of counsel, and now expressly discuss the phase of the question which they seem to think was left undecided.
The position assumed by counsel in their discussion of the case, as we understand their argument, is this: The statute of April 8th, 1881, denies a right to a trial by jury, while that of April 21st, 1881, confers that right, and the former statute is, therefore, in conflict with the provision of the Constitution which reads thus: “ The General Assembly shall not grant to any citizen, or class of citizens, privileges or immunities which, upon the same terms, shall not equally *510belong to all citizens.” No authority is cited in support of this position, and, although we have carefully searched the books, we-can find none that lends it the slightest support.
‘The act of April 8th, 1881, provides for proceedings in the circuit court; while that of April 21st, 1881, provides for proceedings before the board of commissioners. There are, therefore, two distinct courts and two distinct proceedings designated and provided for in the two statutes. Parties in the-same court have the same rights, but there is a difference in the procedure of the two courts. The privileges are granted upon the same terms, that is, the rules prescribed for the one court apply to all parties who come into that court. It has always been the legislative practice in this State to prescribe different methods of procedure for different courts. No one has ever supposed that because one method of procedure is provided for the circuit court, and another for the board of commissioners, the Constitution has been violated. We have always had different rules of procedure for the circuit court and for the courts of the justices of the peace, and no-one has ever thought of questioning the validity of the statutes prescribing the modes of procedure for those courts.. It is perfectly clear that prescribing different methods of procedure for different tribunals is not denying to one class of citizens rights conferred upon another class. Citizens litigating in different courts ai’e not upon the same terms, for they are in different tribunals governed by different systems of procedure.
There is no discrimination between different classes of citizens, nor, indeed, is there anything bearing the faintest resemblance to a discrimination. There is a discrimination as to methods of procedure in different tribunals, but none between citizens. Privileges and immunities are not granted to one class and denied to another. The distinction is between judicial tribunals, not between citizens. If we hold the act of April 21st, 1881, unconstitutional, then we must hold that there can be one judicial tribunal only for the trial *511of all cases, and that there must be one procedure in all courts, and this would carry us into conflict with decisions that have stood unchallenged for many years. The statutes in reference; to arbitrators, to commissioners for the assessment of damages, to the courts of the justices of the peace and of the county commissioners, must all go down, if the appellants’’ position is maintainable. That it is not maintainable we have no doubt.
If we did entertain doubt as to the constitutionality of the statute, we should still be bound to sustain it, for it has been decided time and again that a statute will be upheld unless, its unconstitutionality is so plain that no doubt can be entertained.
"We have many cases in our own reports, and there are many in the reports of other States, holding that different rules of pleading and of practice may be prescribed for different courts* There are, indeed, scores of cases holding that different rules.' may be prescribed for the trial of different classes of cases in the same court; as, for instance, chancery and common law cases, probate cases and ordinary civil actions. These statutes do not, it is quite clear, confer upon one class of citizens privileges and immunities that are denied to other classes; they do no more than prescribe different methods of procedure for different 'tribunals and different classes of actions. For this plain reason no one, until this late day, has ever thought of assailing their validity.
We do not care to add to what was said in the former opinion upon the question of the assessment of benefits, further than to examine some authorities to which our attention has. been called by the counsel for the appellees, and to set down a thought or two which they suggest. These authorities carry the doctrine farther than we deemed it necessary to do. Judge Cooley maintains that “ the only safe and practicable course, and the one which will do equal justice to all parties, is to-consider what will be the influence of the proposed improve*512ment on the market value of the property.” Cooley Taxation, 459. In the Matter of Furman Street, 17 Wend. 650, the same general doctrine is maintained in a very able opinion by Bronson, J., and this doctrine is adopted in State, etc., v. Mayor, etc., 35 N. J. L. 157, 167.
Filed Jan. 7, 1886.
It is apparent, therefore, that there may be a benefit to a tract of land although its drainage facilities may not be increased, but we need not elaborate this point, for we gave it consideration in our former opinion. The statute does not, as appellants unwarrantably assume, confine the assessment to the single particular of an increase in the drainage facilities, for the statute does not restrict the assessment of benefits or of damages to any one kind of benefit or injury. It is clear that land might be injured by a ditch, and yet its drainage facilities be not impaired; on the other hand, as was shown in our former opinion, land might be materially benefited although its drainage facilities may not be directly increased. But, in this instance, there was evidence tending to show that the proposed improvement would benefit the lands of all the appellants by affording better drainage.
Petition overruled.